Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Jurisdiction of Incorporation or Organization Schawk Thailand Ltd. Thailand Schawk Japan, Ltd. Japan Schawk Worldwide Holdings Inc. United States Schawk Holdings, Inc. United States Seven Seattle, Inc. United States Schawk USA Inc. United States Kedzie Aircraft LLC United States Schawk LLC United States Schawk de Mexico SRL de CV Mexico Schawk Servicios Administrativos SRL de CV Mexico Schawk Latin America Holdings LLC United States Schawk do Brasil Gestãode Marcas Ltda. Brazil Schawk Panama Services S de RL Panama Miramar Equipment, Inc. United States Schawk Digital Solutions Inc. United States Seven Worldwide UK Ltd. United Kingdom Schawk Holdings (Gibraltar) Ltd. Gibraltar Winnetts UK Ltd. United Kingdom Schawk (Gibraltar) Ltd. Gibraltar Schawk (Gibraltar) Ltd. Luxembourg SCS Luxembourg Schawk Luxembourg SARL Luxembourg Schawk Hong Kong Ltd Hong Kong Schawk Imaging (Shanghai) Co. Ltd. China Schawk Anthem Shenzhen Co. Ltd. China Degrippes Gobe Group (HK) Ltd. Hong Kong Degrippes (Shanghai) Brand Consulting Co, Ltd. China Schawk Belgium BVBA Belgium Schawk Poland Sp z.o.o. Poland Schawk Spain, SLU Spain Schawk Imaging Sdn. Bhd. Malaysia Schawk Wace Group United Kingdom Schawk UK Holdings Ltd. United Kingdom Schawk UK Ltd. United Kingdom Schawk UK Corporate Packaging Ltd. United Kingdom Schawk Germany GMBH Germany Schawk Canada, Inc. Canada Protopak Innovations, Inc. Canada Desgrippes Gobe Group (Yuhan Hoesa) South Korea Brandmark International Holding B.V. Netherlands DJPA Partnership B.V. Netherlands Brandimage Desgrippes and LAGA SAS France Brandimage Belgique Holdings SA Belgium Brandimage Desgrippes & LAGA SA. Belgium Schawk Asia Pacific Pte. Ltd. Singapore Schawk India Pvt. Ltd. India Schawk Holdings Australia Pty. Ltd. Australia Schawk Australia Pty. Ltd. Australia Anthem! Design Pty. Ltd. Australia Marque Brand Consultants Pty. Ltd. Australia
